Citation Nr: 1040504	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability evaluation for an 
anxiety disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
tinnitus, currently rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
evaluation for left ear hearing loss.

4.  Entitlement to an increased disability evaluation for chronic 
otitis media, left ear, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1969 
and from February 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Providence, Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Board notes that in conjunction with his claims for increased 
evaluations, the Veteran was afforded VA examinations in July and 
August 2006.  The Board further observes that VA treatment 
records associated with the claims folder cover the time period 
through November 2006.  

The Board also notes that in conjunction with his May 2007 
request for a Central Office hearing, the Veteran was scheduled 
for a hearing before a Veterans Law Judge in Washington, DC, on 
December 5, 2007.  The Veteran did not report for the requested 
hearing.  

The Board further observes that in her May 2010 written argument, 
the Veteran's then representative, Veterans of Foreign Wars 
(VFW), indicated that the Veteran believed that he was entitled 
to a higher disability evaluation because his hearing loss had 
worsened.  In his December 20067 written argument, the Veteran's 
then representative, VFW, requested that the Veteran be afforded 
an up-to-date audiological evaluation to determine the severity 
of his hearing loss and tinnitus.  

In a September 2008 statement in support of claim, the Veteran 
requested increases for his service-connected anxiety disorder 
and hearing loss.  He also noted that the Providence VAMC was his 
primary care provider.  

The Board notes that the most recent VA treatment records 
associated with the claims folder date back to November 2006.  VA 
is deemed to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. 
App. 611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Board further notes that based upon the Veteran's September 
2008 letter, there appears to have been a worsening of his 
service-connected anxiety disorder and hearing loss.  VA is 
obliged to afford a veteran a contemporaneous examination where 
there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is competent to 
provide an opinion that his disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Based upon the above, the 
Veteran should be afforded VA examinations, to determine the 
current severity of his left ear hearing loss and otitis media, 
his tinnitus, and his anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses of all facilities where 
he has received treatment for his service-
connected anxiety disorder, left ear 
hearing loss and otitis media, and 
tinnitus, since November 2006.  After 
obtaining proper authorization where 
necessary, obtain copies of all treatment 
records of the Veteran from the facilities 
identified by the Veteran and associate 
them with the claims folder.  Regardless of 
the Veteran's response, obtain copies of 
all treatment records of the Veteran from 
the Providence VAMC from November 2006 to 
the present and associate them with the 
claims folder.  

2.  The Veteran should be afforded a VA 
audiological evaluation to determine the 
severity of his service-connected left ear 
hearing loss, tinnitus, and left ear otitis 
media.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
should be made available to the examiner in 
conjunction with the examination and the 
examiner should note such review.  The 
examiner should also comment on what 
impact, if any, the above disabilities have 
on the Veteran's occupational functioning 
and daily activities.  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his anxiety disorder.  All 
appropriate tests and studies, including 
psychological testing, should be performed 
and all findings should be reported in 
detail.  If there are other psychiatric 
disorders found, in addition to an anxiety 
disorder, the examiner should reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  The claims file 
should be made available to the examiner.  
The examiner is requested to assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-connected 
anxiety disorder or other psychiatric 
disability that the examiner finds is 
related to the anxiety disorder.  It is 
imperative that the examiner include an 
explanation of the GAF score provided.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

